Title: Enclosure: Account of French Prisoners, 14 March 1801
From: Stoddert, Benjamin
To: Jefferson, Thomas


  EnclosureAccount of French Prisoners
  


French Prisoners



At Boston, under the care of S. Higginson & Co.
150


At New London, Norwick, Middletown & Hartford Connt. under the care of Philip B. Bradley Marshal.
100


At Providence (R I) under the care of Wm. Peck Marshal.
25


At Frederick Town (Maryland) under the care of Mountjoy Bayley
94


At Charleston. S.C. under the care of Wm. Crafts
8


At Newyork under the care of A. Giles Marshal.
8


